DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application.  The priority date is June 12, 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 2, 2021 and March 24, 2022 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  the language corresponding to an amino acid sequence of SEQ ID NO: is odd.  Suggest just placing SEQ ID NO: identifier next to the typed sequences.  Applicant is also referred to 37 CFR 1.821-1.825.  Particulalry 37 CFR 1.821 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: there is disclosure of amino acids without a corresponding SEQ ID NO: identifier next to the disclosed sequences.  Suggest putting the sequence identifier next to the disclosed amino acid sequences.  See 37 CFR 1.821-1.825.  Particulalry 37 CFR 1.821 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the composition is “configured”.  Clarification is requested as to the configuration that is being claimed for the composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition for cell transplant that comprises some cardiac myocytes and some cardiac progenitors along with some proteins comprising some elastin like protein structures, does not reasonably provide enablement for any composition for cell transplant with any cardiac progenitor along with any protein (A) as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to make and use the claimed composition and to transplant in myocardial tissue.  The undue experimentation arises due to the unpredictability based on the differing conditions of starting materials, such as the genus of cells as recited in claim 1 and including any stem cell as recited in claim 9,  and protein (A) being claimed.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a composition for cell transplant, comprising cells and an aqueous solution containing a protein (A), the cells including cardiac myocyte and/or a cardiac progenitor, and the protein (A) containing 1 to 100 polypeptide chains of the combination of chains Y and Y’.  Y being a polypeptide chain having from 2 to 100 continuous amino acid sequences having any one of VPGVG, GVGVP, GPP, GAP, GAHGPAGPK sequences and Y’ being a polypeptide chain having a structure in which 0.1% to 5% amino acid residues in the polypeptide chain of Y are replaced with lysine residue and/or arginine residue and including 1 to 100 residues as a total of the lysine residue and the arginine residue.
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of cellular transplantation and myocardial cellular transplantation.  The art has shown a large quantity of experimentation to identify cellular components that can be used for myocardial transplantation and treatment.  Shenje et al. disclose that positive identification of one parameter alone such as morphology or cardiac-specific immunofluorescene markers alone are not adequate to identify the fate of cardiac functional cells (see abstract).  Majid et al. disclose how a large quantity of experimentation is being performed for cardiac tissue engineering.  Majid et al. disclose that a large body of work using a range of strategies, including electrical and mechanical stimulation, hormone/growth factors, different cell culture techniques, and adding secondary cells has yet to produce a true adult cardiomyocyte phenotype (see page 3, The Need for Maturation Strategies section).  Chaudhuri et al. disclose that tissue engineering is very promising but many factors, including cell types, matrices and other factors are yet to be fully defined and further research and development is still needed (see entire article, particularly page 955, Conclusion section). 
Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of cells and protein (A) being claimed, and due to the different structures of the peptides that will affect the function of protein (A).  
Consequently, there would be a large quantity of experimentation necessary.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 5, 2022